19-36300-cgm         Doc 481        Filed 10/30/19 Entered 10/30/19 12:21:01                      Main Document
                                                  Pg 1 of 4


 Edward O. Sassower, P.C.                                      Steven J. Reisman
 Joshua A. Sussberg, P.C.                                      KATTEN MUCHIN ROSENMAN LLP
 KIRKLAND & ELLIS LLP                                          575 Madison Avenue
 KIRKLAND & ELLIS INTERNATIONAL LLP                            New York, New York 10022
 601 Lexington Avenue                                          Telephone:     (212) 940-8800
 New York, New York 10022                                      Facsimile:     (212) 940-8776
 Telephone:     (212) 446-4800
 Facsimile:     (212) 446-4900
 -and-
 Chad J. Husnick, P.C.
 W. Benjamin Winger (admitted pro hac vice)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 300 North LaSalle Street
 Chicago, Illinois 60654
 Telephone:       (312) 862-2000
 Facsimile:       (312) 862-2200

 Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                       )
 In re:                                                                )   Chapter 11
                                                                       )
 BARNEYS NEW YORK, INC., et al.,1                                      )   Case No. 19-36300 (CGM)
                                                                       )
                                    Debtors.                           )   (Jointly Administered)
                                                                       )

                         AGENDA FOR HEARING TO BE HELD
               OCTOBER 31, 2019 AT 10:30 A.M. (PREVAILING EASTERN TIME)

 Time and Date of Hearing: October 31, 2019, at 10:30 a.m. (prevailing Eastern Time)

 Location of Hearing:              The Honorable Judge Cecelia G. Morris
                                   United States Bankruptcy Court for the Southern District of New York
                                   355 Main Street
                                   Poughkeepsie, New York 12601
 Copies of Motions:                A copy of each pleading can be viewed on the Court’s website at
                                   http://www.nysb.uscourts.gov and the website of the Debtors’ notice
                                   and claims agent, Stretto, at http://case.stretto.com/barneys. Further
 1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
     Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
     Fifth Avenue, New York, New York 10017.




 KE 64936636
19-36300-cgm        Doc 481   Filed 10/30/19 Entered 10/30/19 12:21:01           Main Document
                                            Pg 2 of 4


                              information may be obtained via email at barneys@stretto.com, or by
                              calling (855) 202-8711 (for domestic or Canadian callers), or
                              internationally at (949) 346-3310.

I.   Matters To Be Heard.

               1.      Creditor Matrix Motion. Debtors’ Motion Seeking Entry of an Order
                       (I) Authorizing the Debtors to File a Consolidated List of Creditors in Lieu
                       of Submitting a Separate Mailing Matrix for Each Debtor, (II) Authorizing
                       the Debtors to File a Consolidated List of the Debtors’ Thirty Largest
                       Unsecured Creditors, (III) Authorizing the Debtors to Redact Certain
                       Personally Identifiable Information for the Debtors’ Employees,
                       (IV) Approving the Form and Manner of Notifying Creditors of
                       Commencement, and (V) Granting Related Relief [Docket No. 4].

               Objection Deadline: August 28, 2019 at 4:00 p.m. (prevailing Eastern Time).

               Formal Responses Received: None.

               Related Documents:

                       A.     Interim Order (I) Authorizing the Debtors to File a Consolidated
                              List of Creditors in Lieu of Submitting a Separate Mailing Matrix
                              for Each Debtor, (II) Authorizing the Debtors to File a
                              Consolidated List of the Debtors’ Thirty Largest Unsecured
                              Creditors, (III) Authorizing the Debtors to Redact Certain
                              Personally Identifiable Information for the Debtors’ Employees,
                              (IV) Approving the Form and Manner of Notifying Creditors of
                              Commencement, and (V) Granting Related Relief [Docket No. 50].

                       B.     Notice of Second Day Hearing [Docket No. 67].

                       C.     Notice of Adjournment of Final Hearing on Creditor Matrix
                              Motion to October 23, 2019, at 10:30 a.m. (prevailing Eastern
                              Time) [Docket No. 242].

                       D.     Notice of Cancellation of October 23, 2019 Hearing and
                              Adjournment of Final Hearing on Creditor Matrix Motion to
                              October 31, 2019, at 10:30 A.M. (Prevailing Eastern Time)
                              [Docket No. 378].

                       Status: The hearing on this matter is going forward.

               2.      Bidding Procedures Motion. Debtors’ Motion Seeking Entry of an Order
                       (I) Approving the Bidding Procedures, (II) Scheduling the Bid Deadlines
                       and the Auction, (III) Approving the Form and Manner of Notice Thereof,
                       and (IV) Granting Related Relief [Docket No. 91].

               Objection Deadline: August 19, 2019 at 4:00 p.m. (prevailing
               Eastern Time)


                                                2
19-36300-cgm     Doc 481   Filed 10/30/19 Entered 10/30/19 12:21:01          Main Document
                                         Pg 3 of 4


               Formal Responses Received:

                     A.     Limited Objection to Debtors’ Motion to Establish Bidding
                            Procedures for the Sale of Substantially All of the Debtors’ Assets
                            [Docket No. 139].

                     B.     Objection of the Chubb Companies with Respect to the (I) Notice
                            of Cure Amounts and Potential Assumption and Assignment of
                            Certain Executory Contracts and/or Unexpired Leases in
                            Connection with Sale, and (II) Sale [Docket No. 402].

                     C.     Conditional Objection and Reservation of Rights of New York-
                            New Jersey Regional Joint Board, Affiliated with Workers United,
                            to Debtors’ Motion for Entry of an Order (I) Approving Bidding
                            Procedures, (II) Scheduling the Bid Deadline and the Auction, (III)
                            Approving the Form and Manner of Notice Thereof, and (IV)
                            Granting Further Relief [Docket No. 476].

                     D.     Comenity Capital Bank’s Limited Objection and Reservation of
                            Rights with Respect to Debtors’ Sale of Assets [Docket No. 477].

                     E.     Statement of the Official Committee of Unsecured Creditors
                            Regarding the Sale of Substantially All of the Debtors’ Assets and
                            Reservation of Rights [Docket No. 480].

               Related Documents:

                     F.     Debtors’ Ex Parte Motion for Entry of an Order (I) Shortening the
                            Notice and Objection Period for the Debtors’ Bidding Procedures
                            Motion and (II) Granting Related Relief [Docket No. 87].

                     G.     Omnibus Order Shortening the Notice and Objection Period for the
                            Debtors’ Bidding Procedures Motion and (II) Granting Related
                            Relief [Docket No. 95].

                     H.     Notice of Filing of Revised Order (I) Approving the Bidding
                            Procedures, (II) Scheduling the Bid Deadlines and the Auction,
                            (III) Approving the Form and Manner of Notice Thereof, and
                            (IV) Granting Related Relief [Docket No. 144].

                     I.     Order (I) Approving the Bidding Procedures, (II) Scheduling the
                            Bid Deadlines and the Auction, (III) Approving the Form and
                            Manner of Notice Thereof, and (IV) Granting Related Relief
                            [Docket No. 156].

                     J.     Notice of Filing of Revised Bidding Procedures [Docket No. 200].

                     K.     Notice of Cure Amounts and Potential Assumption and
                            Assignment of Certain Executory Contracts and/or Unexpired
                            Leases in Connection with Sale [Docket No. 329].




                                             3
19-36300-cgm     Doc 481     Filed 10/30/19 Entered 10/30/19 12:21:01            Main Document
                                           Pg 4 of 4


                      L.      Supplemental Notice of Cure Amounts and Potential Assumption
                              and Assignment of Certain Executory Contracts and/or Unexpired
                              Leases in Connection with Sale [Docket No. 339].

                      M.      Notice of Entry into Stalking Horse Purchase Agreement and
                              Related Deadlines under the Bidding Procedures [Docket No. 356].

                      N.      Notice of Revised Bid Deadline, Auction, and Objection Deadline
                              Regarding the Sale Process [Docket No. 377].

                      O.      Notice of Cancellation of Auction [Docket No. 418].

                      P.      Notice of Filing of Order Authorizing (I) Entry into and
                              Performance Under the Asset Purchase Agreement and Agency
                              Agreement, (II) Sale of the Debtors Assets, and (III) Granting
                              Related Relief [Docket No. 470].

               Status: The hearing on this matter is going forward.

 Dated: October 30, 2019             /s/ Joshua A. Sussberg, P.C.
 New York, New York                  Edward O. Sassower, P.C.
                                     Joshua A. Sussberg, P.C.
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     601 Lexington Avenue
                                     New York, New York 10022
                                     Telephone:     (212) 446-4800
                                     Facsimile:     (212) 446-4900
                                     -and-
                                     Chad J. Husnick, P.C.
                                     W. Benjamin Winger (admitted pro hac vice)
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     300 North LaSalle Street
                                     Chicago, Illinois 60654
                                     Telephone:     (312) 862-2000
                                     Facsimile:     (312) 862-2200
                                     -and-
                                     Steven J. Reisman
                                     KATTEN MUCHIN ROSENMAN LLP
                                     575 Madison Avenue
                                     New York, New York 10022
                                     Telephone:    (212) 940-8800
                                     Facsimile:    (212) 940-8776

                                     Co-Counsel for the Debtors and Debtors in Possession




                                                4
